11-3382-cv
     Marcus v. Haaker

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 25th day of September, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                GUIDO CALABRESI,
 9                SUSAN L. CARNEY,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       RICHARD MARCUS,
14                Plaintiff-Appellee,
15       OLGA DUFOUR,
16                Defendant-Appellee,
17
18                      -v.-                                             11-3382-cv
19
20       LAWRENCE HAAKER, DAVID HAAKER,
21       SUZANNE PERLOTH, LISA GOLDBERG,
22                Defendants-Appellants.
23       - - - - - - - - - - - - - - - - - - - -X
24
25       FOR DEFENDANTS-APPELLANTS:                   Robert F. Brodegaard,
26                                                    Brodegaard & Associates
27                                                    LLC, New York, NY.
28

                                                  1
 1   FOR DEFENDANT-APPELLEE:          Jason P. Criss (Joanne Sum-
 2                                    Ping, Covington & Burling
 3                                    LLP, New York, NY; and
 4                                    Stuart E. Eizenstat, Kevin
 5                                    J. Shorthill, Damara L.
 6                                    Chambers, and Steven E.
 7                                    Robertson, Covington &
 8                                    Burling LLP, Washington,
 9                                    D.C., on the brief)
10
11        Appeal from a judgment of the United States District
12   Court for the Eastern District of New York (Spatt, J.).
13
14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
15   AND DECREED that the judgment of the District Court be
16   AFFIRMED.
17
18        Defendants-Appellants Lawrence Haaker, David Haaker,
19   Suzanne Perloth, and Lisa Goldberg (collectively, the
20   “Haaker claimants”) challenge the District Court’s grant of
21   judgment on the pleadings to Defendant-Appellee Olga Dufour
22   in this interpleader action. We assume the parties’
23   familiarity with the underlying facts, the procedural
24   history, and the issues presented for review.
25
26   [1] The Haaker claimants seek to disturb an award made by
27   the Austrian General Settlement Fund (“GSF”) to Dufour.
28   Under principles of international comity, courts should
29   defer to “the legislative, executive or judicial acts of
30   another nation, having due regard both to international duty
31   and convenience, and to the rights of its own citizens, or
32   of other persons who are under the protection of its laws.”
33   Hilton v. Guyot, 159 U.S. 113, 164 (1895); see also Finanz
34   AG Zurich v. Banco Economico S.A., 192 F.3d 240, 246 (2d
35   Cir. 1999). The District Court recognized that the GSF was
36   established by the Austrian government pursuant to extensive
37   negotiations led by the U.S. Government. See Whiteman v.
38   Dorotheum GmbH & Co. KG, 431 F.3d 57, 62-65 (2d Cir. 2005).
39   The District Court therefore rightly deferred to the GSF’s
40   determination.
41
42   [2] The Haaker claimants argue that the GSF award was
43   procured by fraud and that New York law of intestacy
44   entitles them to half of the award. As the District Court

                                  2
 1   found, the Haaker claimants have failed to point to any
 2   facts on which a finding of fraud could be made. See United
 3   States v. Klein, 476 F.3d 111, 113-14 (2d Cir. 2007). In
 4   addition, the Haaker claimants provide no authority nor any
 5   compelling reason why New York intestacy law should govern a
 6   determination made by a foreign adjudicative body such as
 7   the GSF. See Nordwind v. Rowland, 584 F.3d 420, 432 (2d
 8   Cir. 2009).
 9
10        Finding no merit in the Haaker claimants’ remaining
11   arguments, we hereby AFFIRM the judgment of the District
12   Court.
13
14
15                              FOR THE COURT:
16                              CATHERINE O’HAGAN WOLFE, CLERK
17




                                  3